Petition for Writ of Mandamus Dismissed and Opinion filed February 13,
2003








Petition for Writ of Mandamus Dismissed and Opinion
filed February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00092-CV
____________
 
IN RE JOHN FERNANDEZ, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 31, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002);  see also
Tex. R. App. P. 52.  On February 10, 2003, relator
filed a motion to dismiss his petition because the proceeding has been rendered
moot.  We grant the motion.
Accordingly, we dismiss as moot relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
Petition
Dismissed and Opinion filed February 13, 2003.
Panel consists of
Justices Edelman, Seymore, and Guzman.